Burke, J., dissenting: Buie 26 of the Supreme Court provides that a motion to open a judgment by confession shall be supported by affidavit in the manner provided by rule 15 for summary judgments. Under the provisions of rule 15 it was incumbent upon appellant to support his motion to open the judgment by a verified petition or affidavit made on his personal knowledge, and that the petition set forth with particularity the facts upon which his defense is based; which petition shall not consist of conclusions but of such facts as shall be admissible in evidence, and shall affirmatively show that the affiant if sworn as a witness, can testify competently thereto. If all the facts to be shown are not within the personal knowledge of the petitioner, two or more affidavits may be used. The petitioner in the instant case avers that “at no time since the execution of said note has he made any payments or given any moneys to the said plaintiff, without the specific direction as to the application of said moneys, and denies that any said funds or moneys so given to plaintiff were to apply upon said note.” This aver- • ment is equivalent to saying that he did make payments or give moneys to the plaintiff but without specific direction as to the application of the moneys. The further denial that any funds or moneys so given to the plaintiff were to apply upon «the.note, is a mere conclusion. In his briefs the defendant states that it is his intention that the petition be considered as one to open up the judgment with leave to plead and defend. Hence, he concedes that on the face of the record the court had a right to enter the judgment. The only basis for his appeal is that the court committed error in dechning to open up the judgment. As his motion is one to open up the judgment, rather than to vacate the judgment, the sufficiency of the complaint is not questioned. It will be observed that attached to the complaint as an exhibit are the notes sued upon. The reverse side of the notes bear indorsements of payments on account thereof by check of Harry H. Stephens, the defendant. In the ordinary course of business, the canceled check, after clearing through the bank, would be returned to the defendant. The petition does deny that the defendant made the indorsements on the reverse side of the note, and also denies that he at any time made a payment which he directed to be applied on the note. However, if there were no other transactions between the parties and he did not owe anything to the plaintiff other than the debt represented by the notes sued on, it logically follows that the payment made could only apply on the notes. A judgment by confession should not be opened up unless the defendant shows that he has a defense in accordance with the provisions of rules 26 and 15. The trial court gave him four opportunities to set out the facts. All he did was to state conclusions. It would be a simple matter for the defendant, if he had a defense, to set out the ultimate facts, showing, if he could, what payments he made and when, and what amounts were owing from the defendant to plaintiff at the time of such payments. Under sec. 17, ch. 83, Ill. Rev. Stat. 1939 (section 16, Limitations Act [Jones Ill. Stats. Ann. 107.276]) actions on promissory notes shall be commenced within 10 years after the cause of action accrues, but if any payment on any note is made within or after the period of 10 years, then an action may be commenced at any time within 10 years after the time of such payment. The defendant herein denies that he indorsed the notation of payment on the reverse side of the note. The complaint does not purport to aver that the indorsement as to payment was made by defendant. Under the statute it is not necessary that the indorsement of payment shall be made by the defendant. All that is necessary is that payment be made on the note. There must be an actual affirmative intention on the part of the debtor to make payment on the note. However, if at the time of payment there was no other debt owing by defendant to plaintiff on which the payment could be applied, it would be quite clear that it was intended to be applied on the note. The defendant did not comply with the provisions of rules 26 and 15 and the superior court of Cook county was right in refusing to grant him leave to defend, allowing the judgment to stand as security. He is entitled to a trial when there is an issue to be tried.